18-52045-rbk Doc#18 Filed 11/26/18 Entered 11/26/18 12:43:00 Main Document Pg 1 of 2




  The relief described hereinbelow is SO ORDERED.

  Signed November 26, 2018.


                                                  __________________________________
                                                               Ronald B. King
                                                    Chief United States Bankruptcy Judge




              IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION
IN RE:                         §
                               §             CASE NO. 18-52045
NORI ELSA ALVAREZ BAKER,       §
                               §             CHAPTER 7
Debtor                         §

        ORDER GRANTING MOTION TO LIFT STAY AGAINST PROPERTY
                           (INSURANCE)

       Came on to be heard the Movants’ Motion for Relief from the Automatic Stay, and the

Court having reviewed the pleadings the lack of any opposition, and having considered any

argument of counsel, finds that the Motion has merit and should be granted. It is therefore:

ORDERED that the automatic stay is lifted to permit the Movant to file a lawsuit and

prosecute same against Debtor Nori Alvarez Baker, in order to litigate the claims including the

conclusion to final judgment; it is further,

ORDERED that the stay is lifted only to the extent of recovery against any insurance proceeds
18-52045-rbk Doc#18 Filed 11/26/18 Entered 11/26/18 12:43:00 Main Document Pg 2 of 2


that may cover their claims against the Debtor for as long as this bankruptcy continues or

until and unless some other objection to discharge of Debtor’s alleged to debts to Movants is

obtained.




                                     ###
